Exhibit 23.5 March20, 2015 Dorchester Minerals, L.P. 3838 Oak Lawn Avenue, Suite 300 Dallas, Texas 75219-4541 Gentlemen: LaRoche Petroleum Consultants, Ltd. does hereby consent to the incorporation by reference in the Annual Report of Dorchester Minerals L.P. on Form 10-K for the year ended December 31, 2014 of our Firm’s reserve report, dated February 3, 2015, on the estimated reserves as of December 31, 2014, including , without limitation, Exhibit 99.2 , and to the reference to our firm as an expert in the Registration Statement on Form S-4 of Dorchester Minerals, L.P. LAROCHE PETROLEUM CONSULTANTS, LTD. By: /s/ Joe A. Young Name: Joe A. Young Title: Partner 2435 North Central Expressway, Suite 1500 • Richardson, Texas 75080 • Phone (214) 363-3337 • Fax (214) 363-1608
